Exhibit 10.1

AMENDED AND RESTATED
EMPLOYMENT AGREEMENT

     AMENDED AND RESTATED EMPLOYMENT AGREEMENT, dated as of June 6, 2007 (this
“Agreement”), between SIRIUS SATELLITE RADIO INC., a Delaware corporation (the
“Company”), and JAMES E. MEYER (the “Executive”).

     WHEREAS, the Company and the Executive previously entered into an amended
and restated employment agreement dated as of March 11, 2005, as amended as of
February 2, 2006 (the “Prior Agreement”), which Prior Agreement by its terms
expired on April 16, 2007; and

     WHEREAS, since that date, the Executive’s employment with the Company has
continued on the same terms and conditions as set forth in the Prior Agreement,
and the Company and the Executive jointly desire to enter into this Agreement,
which is intended to amend and restate the Prior Agreement in its entirety, to
reflect the terms and conditions of the Executive’s continued employment with
the Company.

     In consideration of the mutual covenants and conditions set forth herein,
the Company and the Executive hereby agree as follows:

     1. Employment. Subject to the terms and conditions of this Agreement, the
Company hereby continues to employ the Executive, and the Executive hereby
accepts continued employment with the Company.

     2. Duties and Reporting Relationship. (a) The Executive shall be employed
in the capacity of President, Operations and Sales, of the Company. In such
capacity, the Executive shall be responsible for management of all aspects of
the Company’s retail and automaker operations (including retail sales and OEM
sales and marketing operations), customer care and retention, product management
and engineering and all personnel working in such areas shall report to the
Executive. During the Term (as defined below), the Executive shall, on a
full-time basis and consistent with the needs of the Company to achieve the
goals of the Company, use his skills and render services to the best of his
ability in supervising the business and affairs of the Company. In addition, the
Executive shall perform such other activities and duties consistent with his
position as the Chief Executive Officer of the Company or the Board of Directors
of the Company or any committee thereof (the “Board”) shall from time to time
reasonably specify and direct. During the Term, the Executive shall not perform
any consulting services for, or engage in any other business enterprises with,
any third parties without the express consent of the Board, other than (i)
passive investments, (ii) consulting services and business enterprises for which
the Executive receives no remuneration, and (iii) service as a director of
Gemstar International, Inc. or service on other boards of directors with the
express consent of the Chief Executive Officer of the Company.

     (b)      The Executive shall generally perform his duties and conduct his
business at the principal offices of the Company in New York, New York.

--------------------------------------------------------------------------------



2

     (c)      The Executive shall report to the Chief Executive Officer of the
Company.

     3. Term. The term of this Agreement shall be considered to commence as of
April 16, 2007, and shall end on April 30, 2010, unless terminated earlier
pursuant to the provisions of Section 6 (the “Term”).

     4. Compensation. (a) During the Term, the Executive shall be paid an annual
base salary of $900,000 (the “Base Salary”). The Base Salary shall be subject to
increase from time to time by recommendation of the Chief Executive Officer of
the Company to, and approval by, the Board. All amounts paid to the Executive
under this Agreement shall be in U.S. dollars. The Base Salary shall be paid at
least monthly and, at the option of the Company, may be paid more frequently.

     (b)      During the Term, the Executive shall be entitled to participate in
any bonus plans generally offered to employees at the same level. Bonuses are
subject to the Executive’s individual performance and satisfaction of objectives
established by the Board, and the Compensation Committee thereof. Bonuses may be
paid in the form of cash, restricted stock, restricted stock units, other
securities of the Company or any combination thereof. The Executive shall not be
entitled to any guaranteed bonus.

     (c)      All compensation paid to the Executive hereunder shall be subject
to any payroll and withholding deductions required by applicable law.

     5. Additional Compensation; Expenses and Benefits. (a) During the Term, the
Company shall reimburse the Executive for all reasonable and necessary business
expenses incurred and advanced by him in carrying out his duties under this
Agreement. In addition, the Company shall reimburse the Executive for the
reasonable costs of an apartment in the New York metropolitan area and other
incidental living expenses (e.g., phone, cable, electric, gas, one month’s
security deposit (which shall be returned to the Company at the end of the Term)
and one leasing broker’s commission), up to a maximum of $5,000 per month for
rent. The Company shall also reimburse the Executive for the reasonable costs of
coach class air-fare from the Executive’s home in Indianapolis, Indiana, to the
Company’s executive offices in New York City. The Executive shall also be paid
such additional amount as may be necessary to hold the Executive harmless as a
result of any federal, state or New York City income taxes that may be due
solely as a result of the Company’s reimbursement of rent and living expenses
and reimbursement of air-fare from the Executive’s home in Indianapolis,
Indiana. The Executive shall present to the Company an itemized account of all
expenses in such form as may be required by the Company from time to time.

     (b)      During the Term, the Executive shall be entitled to participate in
any other benefit plans, programs, policies and fringe benefits which may be
made available to the executive officers of the Company generally, including,
without limitation, disability, medical, dental and life insurance and benefits
under the Sirius Satellite Radio 401(k) Savings Plan.

--------------------------------------------------------------------------------



3

     (c)      With respect to any stock options granted by the Company to the
Executive after the date hereof during the Term, such stock options shall
provide that, upon a termination of employment due to the Executive’s death,
such stock options shall become vested with respect to that portion of the
options that would have otherwise become vested within 12 months following the
date of such termination of employment. With respect to the restricted stock
unit grant made to the Executive by the Company dated as of February 1, 2007,
and with respect to any portion of the Executive’s annual bonus that is paid in
the form of a restricted stock unit grant by the Company to the Executive after
the date hereof during the Term (each such grant, an “RSU”), such RSU shall
provide for the same vesting and payment terms upon a termination of employment
hereunder due to Scheduled Retirement pursuant to Section 6(c)(ii) or following
the Merger pursuant to Section 6(c)(iii) as are provided under such RSU upon a
termination of employment without “cause” (as defined therein).

     6. Termination. The date upon which the Executive’s employment and the Term
are deemed to be terminated in accordance with any of the provisions of this
Section 6 is referred to herein as the “Termination Date.”

     (a)      The Company has the right and may elect to terminate the Term and
the Executive’s employment for Cause at any time. For purposes of this
Agreement, “Cause” means the occurrence or existence of any of the following:

               (i)      a material breach by the Executive of (A) the terms of
this Agreement or (B) his duty not to engage in any transaction that represents,
directly or indirectly, self-dealing with the Company or any of its subsidiaries
(which, for purposes hereof, shall mean any individual, corporation,
partnership, association, limited liability company, trust, estate, or other
entity or organization directly or indirectly controlling, controlled by, or
under direct or indirect common control with the Company) which has not been
approved by a majority of the disinterested directors of the Board, if any such
material breach described in clause (A) or clause (B) remains uncured after
thirty days have elapsed following the date on which the Company gives the
Executive written notice of such breach;

               (ii)      a material breach by the Executive of any duty referred
to in clause (i) above with respect to which at least one prior notice was given
under clause (i);

               (iii)      any act of dishonesty, misappropriation, embezzlement,
intentional fraud, or similar intentional misconduct by the Executive involving
the Company or any of its subsidiaries;

               (iv)      the conviction or the plea of nolo contendere or the
equivalent in respect of a felony;

               (v)      any damage of a material nature to any property of the
Company or any of its subsidiaries caused by the Executive’s willful misconduct
or gross negligence;

--------------------------------------------------------------------------------



4

               (vi)      the repeated nonprescription use of any controlled
substance or the repeated use of alcohol or any other non-controlled substance
that, in the reasonable good faith opinion of the Board, renders the Executive
unfit to serve as an officer of the Company;

               (vii)      the Executive’s failure to comply with the reasonable
written instructions of the Chief Executive Officer of the Company within five
days; or

               (viii)      conduct by the Executive that in the reasonable good
faith written determination of the Board demonstrates unfitness to serve as an
officer of the Company, including, without limitation, a finding by the Board or
any judicial or regulatory authority that the Executive committed acts of
unlawful harassment or violated any other state, federal or local law or
ordinance prohibiting discrimination in employment.

Termination of the Executive for Cause pursuant to this Section 6(a) shall be
communicated by a Notice of Termination. For purposes of this Agreement, a
“Notice of Termination” shall mean delivery to the Executive of a copy of a
resolution or resolutions duly adopted by the affirmative vote of not less than
two-thirds of the directors (other than the Executive, if the Executive is then
serving on the Board) present (in person or by teleconference) and voting at a
meeting of the Board called and held for that purpose after reasonable notice to
the Executive and reasonable opportunity for the Executive, together with the
Executive’s counsel, to be heard before the Board prior to such vote, finding
that in the good faith opinion of the Board, the Executive was guilty of conduct
set forth in any of clauses (i) through (viii) of this Section 6(a) and
specifying the particulars thereof in reasonable detail. For purposes of this
Section 6(a), the Executive’s employment and the Term shall terminate on the
date specified by the Board in the Notice of Termination.

     (b)      (i)      The Executive’s employment and the Term shall terminate
upon the death of the Executive.

               (ii)      If the Executive is unable to perform the essential
duties and functions of his position because of a disability, even with a
reasonable accommodation, for one hundred eighty days within any three hundred
sixty-five day period, the Board shall have the right and may elect to terminate
the services of the Executive by a Notice of Disability Termination. The
Executive shall not be terminated following a Disability except pursuant to this
Section 6(b)(ii). For purposes of this Agreement, a “Notice of Disability
Termination” shall mean a written notice that sets forth in reasonable detail
the facts and circumstances claimed to provide a basis for termination of the
Executive’s employment under this Section 6(b)(ii). For purposes of this
Agreement, no such purported termination by the Board shall be effective without
such Notice of Disability Termination. The Executive’s employment and the Term
shall terminate on the day such Notice of Disability Termination is received by
the Executive.

     (c)      (i)      The Executive may elect to resign from his employment
with the Company at any time during the Term for other than Good Reason. Should
the Executive wish to resign from his employment with the Company during the
Term for other than Good Reason, and not due to Scheduled Retirement pursuant to
Section 6(c)(ii) nor following the Merger pursuant to Section 6(c)(iii), the
Executive shall give fourteen days prior written notice to the

--------------------------------------------------------------------------------



5

Company of such a resignation for other than Good Reason pursuant to this
Section 6(c)(i). The Executive’s employment and the Term shall terminate on the
effective date of such resignation; provided that the Company may, at its sole
discretion, instruct the Executive to perform no job responsibilities and cease
his active employment immediately upon receipt of the notice from the Executive.

               (ii)      The Executive may elect to resign from his employment
with the Company during the Term for other than Good Reason, due to Scheduled
Retirement. For purposes hereof, “Scheduled Retirement” means the voluntary
retirement from employment hereunder of the Executive; provided that the
Executive provides the Company with 60 days’ prior written notice of his
resignation under this Section 6(c)(ii), and such Scheduled Retirement may only
occur during either April 2008, April 2009 or April 2010. In the event of such
Scheduled Retirement, the Executive shall be entitled to the severance payments
and benefits set forth in Section 6(f) (subject to his execution and
non-revocation of the release described in Section 6(f)), but such Scheduled
Retirement shall be treated as a voluntary resignation for all other purposes
hereunder. The Executive’s employment and the Term shall terminate on the
effective date of such Scheduled Retirement; provided that the Company may, at
its sole discretion, instruct the Executive to perform no job responsibilities
and cease his active employment immediately upon receipt of the notice from the
Executive.

               (iii)      The Executive may elect to resign from his employment
with the Company during the Term for other than Good Reason following the
consummation of the transactions contemplated by the Agreement and Plan of
Merger dated as of February 19, 2007 by and among the Company, Vernon Merger
Corporation and XM Satellite Radio Holdings Inc. (the “Merger”), subject to the
requirements of this Section 6(c)(iii). The Executive must provide the Company
with 60 days’ prior written notice of his resignation pursuant to this Section
6(c)(iii), and the Termination Date may only occur during April 2008 or April
2009. In the event that the Merger is consummated in April 2008 or at such time
prior to April 2008 that the Executive would not have sufficient time to provide
the Company with 60 days’ prior written notice, delivered after the consummation
of the Merger and to be effective during April 2008, then, notwithstanding the
preceding sentence, the Executive may at any time after the consummation of the
Merger and prior to the date that is 90 days following the consummation of the
Merger notify the Company that he has elected to resign his employment with the
Company pursuant to this Section 6(c)(iii), and such resignation shall be
effective 60 days following the Executive’s written notice to the Company. In
the event the Executive resigns in accordance with this Section 6(c)(iii), the
Executive shall be entitled to the severance payments and benefits set forth in
Section 6(g) (subject to his execution and non-revocation of the release
described in Section 6(g)), but such resignation shall be treated as a voluntary
resignation for all other purposes hereunder. The Executive’s employment and the
Term shall terminate on the effective date of such resignation; provided that
the Company may, at its sole discretion, instruct the Executive to perform no
job responsibilities and cease his active employment immediately upon receipt of
the notice from the Executive.

     (d)      The Company shall have the absolute right to terminate the Term
and the Executive’s employment without Cause at any time. The Executive’s
employment and the Term shall terminate one day following receipt of such notice
by the Executive. However, the

--------------------------------------------------------------------------------



6

Company may, at its sole discretion, instruct the Executive to cease active
employment and perform no more job duties immediately upon provision of such
notice to the Executive.

     (e)      The Executive shall have the absolute right to terminate his
employment at any time. Should the Executive wish to resign from his employment
with the Company during the Term for Good Reason, the Executive shall give seven
days prior written notice to the Company or, if other than for Good Reason,
fourteen days prior written notice to the Company (or 60 days in the case of
Scheduled Retirement effected pursuant to Section 6(c)(ii) or resignation
following the Merger effected pursuant to Section 6(c)(iii)). The Executive’s
employment and the Term shall terminate on the date specified in such notice
given in accordance with the relevant provision; provided that the Company may,
at its sole discretion, instruct the Executive to cease active employment and
perform no more job duties immediately upon receipt of such notice from the
Executive.

     For purposes of this Agreement, “Good Reason” shall mean the continuance of
any of the following events (without the Executive’s prior written consent) for
a period of thirty days after delivery to the Company by the Executive of a
notice of the occurrence of such event:

               (i)      the assignment to the Executive by the Company of duties
not reasonably consistent with the Executive’s positions, duties,
responsibilities, titles or offices set forth in Section 2(a), any material
reduction in his duties or responsibilities or any removal of the Executive from
or any failure to re-elect the Executive to any of such positions or the
Executive not being the sole officer of the Company, other than the Company’s
Chief Executive Officer, responsible for all sales, engineering and product
development activities and personnel (except in connection with the termination
of the Executive’s employment for Cause, disability or as a result of the
Executive’s death or by the Executive other than for Good Reason); or

               (ii)      the Executive ceasing to report directly to the Chief
Executive Officer of the Company; or

               (iii)      any requirement that the Executive report for work to
a location more than 25 miles from the Company’s current headquarters for more
than 30 days in any calendar year, excluding any requirement that results from
the damage or destruction of the Company’s current headquarters as a result of
natural disasters, terrorism, acts of war or acts of God or travel in the
ordinary course of business; or

               (iv)      any reduction in the Base Salary; or

               (v)      any material breach by the Company of this Agreement.

     (f)      Subject to Section 6(g), if the employment of the Executive is
terminated without Cause, or if the Executive terminates his employment for Good
Reason or for Scheduled Retirement, then the Executive shall be entitled
receive, and the Company shall pay to the Executive:

--------------------------------------------------------------------------------



7

               (i)     without setoff, counterclaim or other withholding, except
as set forth in Section 4(c), a lump sum cash amount (in addition to any salary,
benefits or other sums due the Executive through the Termination Date) equal to
the sum of (x) his annual Base Salary at the rate in effect on the Termination
Date plus (y) the greater of (A) a bonus equal to 60% of Base Salary, or (B) the
prior year’s annual bonus actually paid to the Executive by the Company;

               (ii)     the continuation of medical and dental insurance
benefits, on the same terms as provided by the Company for active employees,
under the Consolidated Omnibus Reconciliation Act of 1985 (“COBRA”) for eighteen
months (twelve months in the case of a Scheduled Retirement) following the
Termination Date; and

               (iii)     a monthly amount equal to the actual monthly costs to
the Executive to obtain life insurance benefits substantially similar to those
benefits provided to the Executive for a period of one year following such
Termination Date; provided that (1) the amount of such monthly payments shall
not exceed twice the amount that the Company would have paid to provide such
life insurance benefit to the Executive if he were an active employee, and (2)
such payments shall cease if the Executive obtains a life insurance benefit from
another employer during the remainder of such one-year period.

The Company’s obligations under this Section 6(f) shall be conditioned upon the
Executive executing and delivering an agreement and waiver and release of claims
against the Company in the form attached as Exhibit A. Subject to Section 6(h),
any amount becoming payable under Section 6(f)(i) shall be paid in immediately
available funds on the tenth business day following the Termination Date;
provided that the Executive has not revoked such agreement and waiver and
release of claims in accordance with the terms thereof prior to such payment
date.

     (g)     Notwithstanding Section 6(f), if the employment of the Executive is
terminated without Cause or the Executive terminates his employment for Good
Reason, in each case during the 12 month period following the consummation of
the Merger, then in lieu of (and not in addition to) the amounts set forth in
Section 6(f), the Executive shall be entitled to receive, and the Company shall
pay to the Executive, the amounts set forth in this Section 6(g). Alternatively,
if the Executive voluntarily resigns his employment following the Merger in
accordance with Section 6(c)(iii), then the Executive shall be entitled to
receive, and the Company shall pay to the Executive, the amounts set forth in
this Section 6(g), as follows:

               (i)     without setoff, counterclaim or other withholding, except
as set forth in Section 4(c), a lump sum cash amount (in addition to any salary,
benefits or other sums due the Executive through the Termination Date) equal to
the product of (x) two times (y) the sum of (A) his annual Base Salary at the
rate in effect on the Termination Date plus (B) the greater of (A) a bonus equal
to 60% of Base Salary, or (B) the prior year’s annual bonus actually paid to the
Executive by the Company;

               (ii)     the continuation of medical and dental insurance
benefits, on the same terms as provided by the Company for active employees,
under COBRA for eighteen months following the Termination Date and, for an
additional six months thereafter, monthly payment of an amount equal to the
actual monthly costs to the Executive to obtain medical and dental

--------------------------------------------------------------------------------



8

insurance benefits substantially similar to those benefits provided to the
Executive on the Termination Date; provided that (1) the amount of such monthly
payments shall not exceed twice the amount that the Company would have paid to
provide such medical and dental insurance benefits to the Executive, as if he
were an active employee, and (2) such payments shall cease if the Executive
obtains medical and dental benefits from another employer; and

               (iii)     a monthly amount equal to the actual monthly costs to
the Executive to obtain life insurance benefits substantially similar to those
benefits provided to the Executive as an active employee for a period of twenty
four months after the Termination Date; provided that (1) the amount of such
monthly payments shall not exceed twice the amount that the Company would have
paid to provide such life insurance benefit to the Executive if he was an active
employee, and (2) such payments shall cease if the Executive obtains a life
insurance benefit from another employer.

The Company’s obligations under this Section 6(g) shall be conditioned upon the
Executive executing and delivering an agreement and waiver and release of claims
against the Company in the form attached as Exhibit A. Subject to Section 6(h),
any amount becoming payable under this Section 6(g)(i) shall be paid in
immediately available funds on the tenth business day following the Termination
Date; provided that the Executive has not revoked such agreement and waiver of
release of claims in accordance with the terms thereof prior to such payment
date.

     (h)     Notwithstanding anything herein to the contrary, if at the time of
the Executive’s termination of employment with the Company, the Executive is a
“specified employee” as defined in Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”), and the deferral of the commencement of any
payments or benefits otherwise payable hereunder as a result of such termination
of employment is necessary in order to prevent any accelerated or additional tax
under Section 409A of the Code, then the Company will defer the commencement of
the payment of any such payments or benefits hereunder (without any reduction in
such payments or benefits ultimately paid or provided to the Executive) until
the date that is six months following the Executive’s termination of employment
with the Company (or the earliest date as is permitted under Section 409A of the
Code). The Company shall consult with the Executive in good faith regarding the
implementation of the provisions of this Section 6(h); provided that neither the
Company nor any of its employees or representatives shall have any liability to
the Executive with respect thereto.

     7. Nondisclosure of Confidential Information. (a) The Executive
acknowledges that in the course of his employment he has occupied and will
occupy a position of trust and confidence. The Executive shall not, except in
connection with the performance of his functions or as required by applicable
law, disclose to others or use, directly or indirectly, any Confidential
Information.

     (b)     “Confidential Information” shall mean information about the
Company’s business and operations that is not disclosed by the Company and that
was learned by the Executive in the course of his employment by the Company,
including, without limitation, any business plans, product plans, strategy,
budget information, proprietary knowledge, patents, trade secrets, data,

--------------------------------------------------------------------------------



9

formulae, sketches, notebooks, blueprints, information and client and customer
lists and all papers and records (including computer records) of the documents
containing such Confidential Information, other than information that is
publicly disclosed by the Company in writing. The Executive acknowledges that
such Confidential Information is specialized, unique in nature and of great
value to the Company, and that such information gives the Company a competitive
advantage. The Executive agrees to deliver or return to the Company, at the
Company’s request at any time or upon termination or expiration of his
employment or as soon as possible thereafter, all documents, computer tapes and
disks, records, lists, data, drawings, prints, notes and written information
(and all copies thereof) furnished by or on behalf of the Company or prepared by
the Executive in the course of his employment by the Company.

     (c)     The provisions of this Section 7 shall survive the termination of
the Executive’s employment and the Term.

     8. Covenant Not to Compete. During the Executive’s employment with the
Company and during the Restricted Period (as defined below), the Executive shall
not, directly or indirectly, enter into the employment of, render services to,
or acquire any interest whatsoever in (whether for his own account as an
individual proprietor, or as a partner, associate, stockholder, officer,
director, consultant, trustee or otherwise), or otherwise assist, any person or
entity engaged (a) in any operations in North America involving the transmission
of radio entertainment programming in competition with the Company or (b) in the
business of manufacturing, marketing or distributing radios, antennas or other
parts for use in devices which receive broadcasts of XM Satellite Radio Holdings
Inc. or any successor to XM Satellite Radio Holdings Inc., in any such case if
such employment, services or acquisition is in such operations or business;
provided that nothing in this Agreement shall prevent (i) the Executive from
entering into the employment of, or rendering services to, News Corporation or
DIRECTV, Inc. or (ii) purchase or ownership by the Executive by way of
investment of less than five percent of the shares or equity interest of any
corporation or other entity. Without limiting the generality of the foregoing,
the Executive agrees that during the Restricted Period, the Executive shall not
call on or otherwise solicit business or assist others to solicit business from
any of the customers of the Company as to any product or service described in
(a) and (b) above that competes with any product or service provided or marketed
by the Company at the end of the Term. The Executive agrees that during the
Restricted Period he will not, directly or indirectly, solicit or assist others
to solicit the employment of or hire any employee of the Company without the
prior written consent of the Company. For purposes of this Agreement, the
“Restricted Period” shall mean three years following the end of the Term;
provided that if the employment of the Executive is terminated without Cause or
the Executive terminates his employment for Good Reason, the “Restricted Period”
shall be a period of one year following the end of the Term. The provisions of
this Section 8 shall survive the termination of the Executive’s employment and
the Term.

     9. Change of Control Provisions. If the Executive is, in the opinion of a
nationally recognized accounting firm jointly selected by the Executive and the
Company, required to pay an excise tax on “excess parachute payments” (as
defined in Section 280G(b) of the Code) under Section 4999 of the Code as a
result of an acceleration of the vesting of stock options, the Company shall
have an absolute and unconditional obligation to pay the Executive in accordance
with the terms of this Section 9 the amount of such taxes. In addition, the
Company shall have an

--------------------------------------------------------------------------------



10

absolute and unconditional obligation to pay the Executive such additional
amounts as are necessary to place the Executive in the exact same financial
position that he would have been in if he had not incurred any expected tax
liability under Section 4999 of the Code. The determination of the exact amount,
if any, of any expected “excess parachute payments” and any expected tax
liability under Section 4999 of the Code shall be made by a
nationally-recognized independent accounting firm selected by the Executive and
the Company. The fees and expenses of such accounting firm shall be paid by the
Company. The determination of such accounting firm shall be final and binding on
the parties. The Company irrevocably agrees to pay to the Executive, in
immediately available funds to an account designated in writing by the
Executive, any amounts to be paid under this Section 9 within two business days
after receipt by the Company of written notice from the accounting firm which
sets forth such accounting firm’s determination. In addition, in the event that
such payments are not sufficient to pay all excise taxes on “excess parachute
payments” under Section 4999 of the Code as a result of an acceleration of the
vesting of options or for any other reason and to place the Executive in the
exact same financial position that he would have been in if he had not incurred
any expected tax liability under Section 4999 of the Code as a result of a
change in control, then the Company shall have an absolute and unconditional
obligation to pay the Executive such additional amounts as may be necessary to
pay such excise taxes and place the Executive in the exact same financial
position that he would have been had he not incurred any tax liability as a
result of a change in control under the Code. Notwithstanding the foregoing, in
the event that a written ruling (whether public or private) of the Internal
Revenue Service (“IRS”) is obtained by or on behalf of the Company or the
Executive, which ruling expressly provides that the Executive is not required to
pay, or is entitled to a refund with respect to, all or any portion of such
excise taxes or additional amounts, the Executive shall promptly reimburse the
Company in an amount equal to all amounts paid to the Executive pursuant to this
Section 9 less any excise taxes or additional amounts which remain payable by,
or are not refunded to, the Executive after giving effect to such IRS ruling.
Each of the Company and the Executive agrees to promptly notify the other party
if it receives any such IRS ruling.

     10. Remedies. The Executive and Company agree that damages for breach of
any of the covenants under Sections 7 and 8 above will be difficult to determine
and inadequate to remedy the harm which may be caused thereby, and therefore
consent that these covenants may be enforced by temporary or permanent
injunction without the necessity of bond. The Executive believed as of the date
of the Prior Agreement, and believes as of the date of this Agreement, that the
provisions of this Agreement are reasonable and that the Executive is capable of
gainful employment without breaching this Agreement. However, should any court
or arbitrator decline to enforce any provision of Section 7 or 8 of this
Agreement, this Agreement shall, to the extent applicable in the circumstances
before such court or arbitrator, be deemed to be modified to restrict the
Executive’s competition with the Company to the maximum extent of time, scope
and geography which the court or arbitrator shall find enforceable, and such
provisions shall be so enforced.

     11. Consulting Agreement. So long as the Executive’s employment and the
Term have not been terminated by the Company or the Executive pursuant to
Section 6, and the Executive has complied with his obligations under this
Agreement in all material respects, on April 30, 2010, the Company shall offer
the Executive a consulting agreement which will expire on April

--------------------------------------------------------------------------------



11

30, 2011. If the Executive’s employment and the Term have been terminated
pursuant to a Scheduled Retirement or due to a resignation by the Executive
following the Merger effected pursuant to Section 6(c)(iii), and the Executive
has complied with his obligations under this Agreement in all material respects,
on the date of such termination of employment, the Company shall offer the
Executive a consulting agreement which will expire on the first anniversary of
such termination of employment. The Company shall agree to pay the Executive’s
reasonable out-of-pocket expenses associated with the performance of his direct
obligations under such consulting agreement, but shall not be entitled to any
cash compensation from the Company during the term of such consulting agreement.
As sole consideration for the services performed by the Executive under such
consulting agreement, the Company shall permit any stock options held by the
Executive to continue to vest and be exercisable during the term of such
consulting agreement. Such consulting agreement shall be in form and substance
acceptable to the Company in all other respects.

     12. Indemnification. The Company shall indemnify the Executive to the full
extent provided in the Company’s Amended and Restated Certificate of
Incorporation and Amended and Restated Bylaws and the law of the State of
Delaware in connection with his activities as an officer of the Company.

     13. Entire Agreement. The provisions contained herein constitute the entire
agreement between the parties with respect to the subject matter hereof and
supersede the Prior Agreement and any and all prior agreements, understandings
and communications between the parties, oral or written, with respect to such
subject matter.

     14. Modification. Any waiver, alteration, amendment or modification of any
provisions of this Agreement shall not be valid unless in writing and signed by
both the Executive and the Company.

     15. Severability. If any provision of this Agreement shall be declared to
be invalid or unenforceable, in whole or in part, such invalidity or
unenforceability shall not affect the remaining provisions hereof, which shall
remain in full force and effect.

     16. Assignment. The Executive may not assign any of his rights or delegate
any of his duties hereunder without the prior written consent of the Company.
The Company may not assign any of its rights or delegate any of its obligations
hereunder without the prior written consent of the Executive, except that any
successor to the Company by merger or purchase of all or substantially all of
the Company’s assets shall assume this Agreement.

     17. Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the successors in interest of the Executive and the Company.

     18. Notices. All notices and other communications required or permitted
hereunder shall be made in writing and shall be deemed effective when delivered
personally or transmitted by facsimile transmission, one business day after
deposit with a nationally recognized overnight courier (with next day delivery
specified) and five days after mailing by registered or certified mail:

--------------------------------------------------------------------------------



12

  if to the Company:     Sirius Satellite Radio Inc.   1221 Avenue of the
Americas   36th Floor   New York, New York 10020   Attention: General Counsel  
Telecopier: (212) 584-5353     if to the Executive:     James E. Meyer   Address
on file at the offices   of the Company

or to such other person or address as either party shall furnish in writing to
the other party from time to time.

     19. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York applicable to contracts made
and to be performed entirely within the State of New York.

     20. Non-Mitigation. The Executive shall not be required to mitigate damages
or seek other employment in order to receive compensation or benefits under
Section 6 of this Agreement; nor shall the amount of any benefit or payment
provided for under Section 6 of this Agreement be reduced by any compensation
earned by the Executive as the result of employment by another employer.

     21. Arbitration. (a) The Executive and the Company agree that if a dispute
arises concerning or relating to the Executive’s employment with the Company, or
the termination of the Executive’s employment, such dispute shall be submitted
to binding arbitration under the rules of the American Arbitration Association
regarding resolution of employment disputes in effect at the time such dispute
arises. The arbitration shall take place in New York, New York, before a single
experienced arbitrator licensed to practice law in New York and selected in
accordance with the American Arbitration Association rules and procedures.
Except as provided below, the Executive and the Company agree that this
arbitration procedure will be the exclusive means of redress for any disputes
relating to or arising from the Executive’s employment with the Company or his
termination, including disputes over rights provided by federal, state, or local
statutes, regulations, ordinances, and common law, including all laws that
prohibit discrimination based on any protected classification. The parties
expressly waive the right to a jury trial, and agree that the arbitrator’s award
shall be final and binding on both parties, and shall not be appealable. The
arbitrator shall have discretion to award monetary and other damages, and any
other relief that the arbitrator deems appropriate and is allowed by law. The
arbitrator shall have the discretion to award the prevailing party reasonable
costs and attorneys’

--------------------------------------------------------------------------------



13

fees incurred in bringing or defending an action, and shall award such costs and
fees to the Executive in the event the Executive prevails on the merits of any
action brought hereunder.

     (b)     The Company shall pay the cost of any arbitration proceedings under
this Agreement if the Executive prevails in such arbitration on at least one
substantive issue.

     (c)     The Company and the Executive agree that the sole dispute that is
excepted from Section 21(a) is an action seeking injunctive relief from a court
of competent jurisdiction regarding enforcement and application of Section 7, 8
or 10 of this Agreement, which action may be brought in addition to, or in place
of, an arbitration proceeding in accordance with Section 21(a).

     22. Counterparts. This Agreement may be executed in counterparts, all of
which shall be considered one and the same agreement, and shall become effective
when one or more counterparts have been signed by each of the parties and
delivered to the other party.

     23. Executive’s Representation. The Executive hereby represents and
warrants to Company that he is not now under any contractual or other obligation
that is inconsistent with or in conflict with this Agreement or that would
prevent, limit, or impair the Executive’s performance of his obligations under
this Agreement.

     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the date first above written.

  SIRIUS SATELLITE RADIO INC.               By:   /s/ John H. Schultz        
John H. Schultz         Senior Vice President,         Human Resources  


Accepted and Agreed:       /s/ James E. Meyer   James E. Meyer  


--------------------------------------------------------------------------------



14

Exhibit A

AGREEMENT AND RELEASE

     This Agreement and Release, dated as of _________, 200_ (this “Agreement”),
is entered into by and between ______________ (the “Executive”) and SIRIUS
SATELLITE RADIO INC., and its subsidiaries and affiliated companies
(collectively, the “Company”).

     The purpose of this Agreement is to completely and finally settle, resolve,
and forever extinguish all obligations, disputes and differences arising out of
the Executive’s employment with and separation from Company.

     NOW, THEREFORE, in consideration of the mutual promises and covenants
contained in this Agreement, the Executive and the Company hereby agree as
follows:

     1. The Executive’s employment with the Company is terminated as of
_____________, 200_ (the “Termination Date”).

     2. The Company and the Executive agree that the Executive shall be provided
severance pay and other benefits in accordance with the terms of Section [ ] of
the Amended and Restated Employment Agreement, dated as of May _, 2007 (the
“Employment Agreement”), between the Executive and the Company; provided that no
such severance shall be paid if the Executive revokes this Agreement pursuant to
Section 4 below. The Executive acknowledges and agrees that he is entering into
this Agreement in consideration of such severance and the Company’s agreements
set forth herein.

     3. The Executive, for himself, and for his heirs, attorneys, agents, spouse
and assigns, hereby waives, releases and forever discharges the Company and its
predecessors, successors, and assigns, if any, as well as its and their
officers, directors and executives, stockholders, agents, servants,
representatives, and attorneys, and the predecessors, successors, heirs and
assigns of each of them (collectively “Released Parties”), from any and all
grievances, claims, demands, causes of action, obligations, damages and/or
liabilities of any nature whatsoever, whether known or unknown, suspected or
claimed, which the Executive ever had, now has, or claims to have against the
Released Parties, by reason of any act or omission occurring before the date
hereof, including, without limiting the generality of the foregoing, (a) any
act, cause, matter or thing stated, claimed or alleged, or which was or which
could have been alleged in any manner against the Released Parties prior to the
execution of this Agreement and (b) all claims for any payment under the
Employment Agreement; provided that nothing contained in this Agreement shall
affect the Executive’s rights (i) to indemnification from the Company as
provided in the Employment Agreement or otherwise; (ii) to coverage under the
Company’s insurance policies covering officers and directors; (iii) to vested,
accrued employee benefits which by their express terms extend beyond the
Executive’s termination of employment; and (iv) under this Agreement, including
Section 2 above. Without limiting the generality of the foregoing, the Executive
expressly releases the Released Parties from any and all claims for

--------------------------------------------------------------------------------



15

wages, benefits, discrimination, harassment and/or retaliation, under Title VII
of the Civil Rights Act of 1964, as amended, the Civil Rights Act of 1991, as
amended, the Fair Labor Standards Act of 1938, as amended, the Americans with
Disabilities Act of 1990, the Rehabilitation Act of 1973, the Family and Medical
Leave Act of 1992, the Employee Retirement Income Security Act of 1974, the
Older Workers Benefit Protection Act of 1990, the National Labor Relations Act,
the Equal Pay Act and the New York State Human Rights Law, as amended, as well
as any and all claims arising out of any alleged contract of employment, whether
written, oral, express or implied, or any other federal, state or local civil or
human rights or labor law, ordinances, rules, regulations, guidelines, statutes,
common law, contract or tort law, arising out of or relating to the Executive’s
employment with and/or separation from the Company, and/or any events occurring
prior to the execution of this Agreement. The Executive expressly understands
and agrees that the Company’s obligations under this Agreement are in lieu of
any and all other amounts to which the Executive may be, is now, or may become
entitled to receive from any of the Released Parties upon any claim whatsoever,
including without limitation any claim for employment, reinstatement of
employment, payment for salary, back pay, front pay, interest, bonuses,
contributions to or vesting in any employee benefit plan, damages, accrued
vacation, accrued sick leave, medical benefits, life insurance coverage,
overtime, severance pay, and/or attorneys’ fees or costs, except as are
expressly set forth in this Agreement.

     4. The Executive also specifically acknowledges that he is knowingly and
voluntarily waiving and releasing any rights or claims that he has or may have
under the Age Discrimination In Employment Act of 1967, 29 U.S.C. §§ 621-634, as
amended (“ADEA”). In accordance with the ADEA, the Company specifically advises
the Executive that, and the Executive acknowledges that he has been advised in
writing that: (1) his waiver and release do not apply to any rights or claims
that may arise on or after the date the Executive signs this Agreement, (2) he
has the right to, and should, consult an attorney before signing this Agreement,
(3) he has twenty-one (21) days to consider this Agreement (although he may
execute this Agreement earlier), (4) he has seven (7) days after signing this
Agreement to revoke this Agreement, and (5) this Agreement shall not be
effective until the date upon which the revocation period has expired, which
shall be the 8th day after the Executive executes this Agreement. The Executive
acknowledges that any revocation of this Agreement must be received by [NAME]
within the seven day revocation period.

     5. The Company, for itself, and for its predecessors, successors, and
assigns, if any, as well as its and their officers, directors and Executives,
stockholders, agents, servants, representatives, and attorneys, and the
predecessors, successors, heirs and assigns of each of them, hereby waives,
releases and forever discharges the Executive and his heirs, attorneys, agents,
spouse and assigns (collectively, “Executive Released Parties”) from any and all
grievances, claims, demands, causes of action, obligations, damages and/or
liabilities of any nature whatsoever, which the Company ever had, now has, or
claims to have against the Executive Released Parties by reason of any act or
omission occurring before the date hereof including, without limiting the
generality of the foregoing, any act, cause, matter or thing stated, claimed or
alleged of which the Company has actual knowledge which was or could have been
alleged in any manner against the Executive Released Parties prior to the
execution of this Agreement.

--------------------------------------------------------------------------------



16

     6. This release does not affect or impair the Executive’s rights with
respect to workman’s compensation or similar claims under applicable law or any
claims for benefits incurred under medical, dental, disability, life or other
insurance arising prior to the date hereof.

     7. The Executive warrants that he has not made any assignment, transfer,
conveyance or alienation of any potential claim, cause of action, or any right
of any kind whatsoever, including but not limited to, potential claims and
remedies for discrimination, harassment, retaliation, or wrongful termination,
and that no other person or entity of any kind has had, or now has, any
financial or other interest in any of the demands, obligations, causes of
action, debts, liabilities, rights, contracts, damages, costs, expenses, losses
or claims which could have been asserted by the Executive against the Company.
The Executive also warrants that he has not filed any action, complaint, charge,
grievance or arbitration against any of the Released Parties.

     8. The Executive shall not make any disparaging remarks about the Company,
or its officers, agents, executives, practices or products; provided that the
Executive may provide truthful and accurate facts and opinions about the Company
where required to do so by law. Neither the Company nor any of its officers
shall make any disparaging remarks, written or oral, about the Executive;
provided that the Company and its officers may provide truthful and accurate
facts and opinions about the Executive where required to do so by law.

     9. The parties acknowledge that this Agreement is a settlement of disputed
potential claims and is not an admission of liability or of the accuracy of any
alleged fact or claim. The Company expressly denies any violation of any
federal, state, or local statute, ordinance, rule, regulation, order, common law
or other law in connection with the employment and termination of employment of
the Executive. The parties expressly agree that this Agreement shall not be
construed as an admission by any of the parties of any violation, liability or
wrongdoing, and shall not be admissible in any proceeding as evidence of or an
admission by any party of any violation or wrongdoing.

     10. In the event of a dispute concerning the enforcement of this Agreement,
the finder of fact shall have the discretion to award the prevailing party
reasonable costs and attorneys’ fees incurred in bringing or defending an
action, and shall award such costs and fees to the Executive in the event the
Executive prevails on the merits of any action brought hereunder.

     11. The parties declare and represent that no promise, inducement, or
agreement not expressed herein has been made to them.

     12. This Agreement in all respects shall be interpreted, enforced and
governed under the laws of the State of New York and any applicable federal laws
relating to the subject matter of this Agreement. The language of all parts of
this Agreement shall in all cases be construed as a whole, according to its fair
meaning, and not strictly for or against any of the parties. This Agreement
shall be construed as if jointly prepared by the Executive and the Company. Any
uncertainty or ambiguity shall not be interpreted against any one party.

     13. This Agreement and the Employment Agreement contains the entire
agreement of the parties as to the subject matter hereof. No modification or
waiver of any of the provisions of

--------------------------------------------------------------------------------



17

this Agreement shall be valid and enforceable unless such modification or waiver
is in writing and signed by the party to be charged, and unless otherwise stated
therein, no such modification or waiver shall constitute a modification or
waiver of any other provision of this Agreement (whether or not similar) or
constitute a continuing waiver.

     14. The Executive and the Company represent that they have been afforded a
reasonable period of time within which to consider the terms of this Agreement,
that they have read this Agreement, and they are fully aware of its legal
effects. The Executive and the Company further represent and warrant that they
enter into this Agreement knowingly and voluntarily, without any mistake, duress
or undue influence, and that they have been provided the opportunity to review
this Agreement with counsel of their own choosing. In making this Agreement,
each party relies upon his or its own judgment, belief and knowledge, and has
not been influenced in any way by any representations or statements not set
forth herein regarding the contents hereof by the entities who are hereby
released, or by anyone representing them.

     15. This Agreement may be executed in counterparts, all of which shall be
considered one and the same agreement, and shall become effective when one or
more counterparts have been signed by each of the parties and delivered to the
other parties. The parties further agree that delivery of an executed
counterpart by facsimile shall be as effective as delivery of an originally
executed counterpart.

     16. Should any provision of this Agreement be declared or be determined by
a forum with competent jurisdiction to be illegal or invalid, the validity of
the remaining parts, terms or provisions shall not be affected thereby and said
illegal or invalid part, term, or provision shall be deemed not to be a part of
this Agreement.

     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the date first above written.

  SIRIUS SATELLITE RADIO INC.               By: _____________________________  
       Name:          Title:


--------------------------------------------------------------------------------